Name: 93/447/EEC: Commission Decision of 9 July 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of growing medium originating in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  research and intellectual property;  agricultural policy;  agricultural activity;  cooperation policy
 Date Published: 1993-08-20

 Avis juridique important|31993D044793/447/EEC: Commission Decision of 9 July 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of growing medium originating in third countries Official Journal L 209 , 20/08/1993 P. 0032 - 0033 Finnish special edition: Chapter 3 Volume 51 P. 0239 Swedish special edition: Chapter 3 Volume 51 P. 0239 COMMISSION DECISION of 9 July 1993 authorizing the Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC, in respect of growing medium originating in third countries(93/447/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Council Directive 93/19/EEC (2), and in particular Article 14 (3) thereof, Having regard to the requests made by the Member States, Whereas, under the provisions of Directive 77/93/EEC, growing medium as such, as defined in Annex III, Part A, item 14 thereof, may not in principle be introduced into the Community, because of the risk of introducing harmful soil-borne organisms, if it originates in Turkey, Belarus, Estonia, Latvia, Lithuania, Moldavia, Russia, Ukraine or third countries outside the European continent other than Cyprus, Egypt, Israel, Libya, Malta, Morocco and Tunisia; Whereas by Decision 88/429/EEC (3) the Commission authorized the Member States to provide for derogations in respect of the introduction of growing medium, for the purpose of scientific work and under specified conditions; whereas that Decision stipulated that the authorization should expire on 31 December 1992; Whereas the circumstances justifying the authorization still obtain; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Phytosanitary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized to provide, under the conditions laid down in paragraphs 2 and 3, for derogations for the purpose of scientific work, from Article 4 (1) of Directive 77/93/EEC with regard to the prohibition on the introduction of growing medium referred to in item 14 of Part A to Annex III thereof. 2. Without prejudice to other provisions of Directive 77/93/EEC, the responsible official bodies of the Member State concerned shall ensure, in the case of each derogation granted, that the following conditions are satisfied: (a) the nature and objectives of the scientific work for which the growing medium is to be imported shall have been examined and approved; (b) the quantity of growing medium shall be limited to an amount which is adequate for the approved scientific work; (c) the premises and facilities of the establishment at which the scientific work is to be undertaken shall have been inspected and approved to ensure that no harmful organism imported with the growing medium can escape; and (d) the scientific and technical qualifications of the personnel by whom the scientific work is to be undertaken shall have been examined and approved. 3. Where a derogation has been provided in conformity with the terms of this Decision, the responsible official bodies of the Member State concerned shall ensure that, upon completion of the scientific work in question: (a) the imported growing medium and any plants, plant products, growing medium and other material which has been in contact with it shall be destroyed, sterilized or otherwise treated in a manner to be specified by the said responsible official bodies; and (b) the premises and facilities at which the scientific work in question has been undertaken shall be sterilized or otherwise treated or cleaned, as necessary, in a manner to be specified by the said responsible official bodies. Article 2 1. Member States shall inform the Commission and the other Member States of each instance of implementation of this Decision. 2. The authorization granted in Article 1 shall expire on 31 December 1996. Article 3 This Decision is addressed to the Member States. Done at Brussels, 9 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 96, 22. 4. 1993, p. 33. (3) OJ No L 208, 2. 8. 1988, p. 34.